946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert J. CAMM, et al.v.Ralph E. KENNICKELL, Jr., et al., Appellants.
Nos. 90-5415, 91-5067.
United States Court of Appeals, District of Columbia Circuit.
July 12, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees/cross-appellants Camm and Quadra Graphics, Inc.'s motion for summary affirmance, the opposition thereto and the reply;  the motion for summary reversal, the opposition thereto and the reply;  federal appellant/cross-appellees' motion for leave to file motion for enlargement of time, the motion for enlargement of time and the motion for summary affirmance;  appellees' motion for leave to file out of time their motion to extend time to respond to federal cross-appellees' motion for summary affirmance, it is


2
ORDERED that the motion for summary reversal filed in No. 90-5415 be denied.   It is


3
FURTHER ORDERED that appellees' motion for summary affirmance filed in No. 90-5415 be granted substantially for reasons stated by the district court in its order filed November 20, 1990.   In view of Camm and Quadra Graphics, Inc.'s representation to the court that their notice of appeal filed in cross-appeal No. 91-5067 will be withdrawn should the motion for summary affirmance be granted, it is


4
FURTHER ORDERED that Case No. 91-5067 be dismissed.   Accordingly, all remaining motions are dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.